           Case 1:21-cv-00790-JCH-CG Document 2 Filed 08/23/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

GABRIEL JACOBO-ROSAS,

                Plaintiff,

v.                                                             No. CV 21-790 JCH/CG

U.S. PUBLIC DEFENDERS OFFICE,

                Defendant.

                                ORDER TO CURE DEFICIENCY

          This matter comes before the Court on Mr. Jacobo-Rosas’s Civil Letter-Complaint,

(Doc. 1). He seeks damages based on, inter alia, racketeering and fraud. The filing is

deficient because Mr. Jacobo-Rosas failed to prepay the $402 filing fee, or alternatively,

file a motion to proceed in forma pauperis along with a six-month account statement. See

28 U.S.C. § 1915(a)(2). Mr. Jacobo-Rosas must cure this deficiency by no later than

September 22, 2021. All filings must include the case number (21-cv-0790 JCH-CG). The

failure to timely comply with this Order will result in dismissal of the case without further

notice.

          IT IS ORDERED that by no later than September 22, 2021, Mr. Jacobo-Rosas

must prepay the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis

along with an inmate account statement reflecting transactions between February 19,

2021, and August 19, 2021.

          IT IS FURTHER ORDERED that the Clerk’s Office shall mail Mr. Jacobo-Rosas a

blank in forma pauperis motion.

          IT IS SO ORDERED.

                                     _________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
